Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered September 13, 2013. The order denied the motion of defendants/third-party plaintiffs to compel the further deposition of an employee of third-party defendant.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on May 20, 29 and June 10, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Peradotto, Lindley, Valentino and DeJoseph, JJ.